Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (“Am.”) under 37 CFR 1.116 filed on May 24, 2022 has been entered.
Drawings 
1.	The drawings were received on May 24, 2022.  These drawings are accepted.  
2.	The drawings were received on December 16, 2021.  These drawings are accepted because the amended FIG. 3 filed on May 24, 2022 overcomes the drawing objection under 37 CFR 1.83(a) set forth in the final Office action (“OA”) on March 24, 2022.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Carter on June 3, 2022.
	a.	Cancel claim 11. 
	b.	Add new claim 12 as follows:
12. (New) A hybrid bicycle pedal and crank system, comprising: 
a chain ring;
a crank arm assembly disposed on at least one side of the chain ring and including an inner crank arm and an outer crank arm; 
a bottom bracket that protrudes through a center axis of the chain ring;
a foot peg mount disposed on at least one side of the chain ring;
a tapered lock pin;
a tapered outer locating hole formed in the outer crank arm;
a foot peg mount bearing configured to mount the foot peg mount to the outer crank arm through the foot peg mount bearing at an end of the outer crank arm; and
a foot peg rotatably mounted to the foot peg mount on the at least one side of the chain ring and configured to rotate, when moved by a user, from a pedaling position in which the foot peg 1s offset from a center axis of the chain ring to a fixed foot peg position in which the foot peg is fixed in alignment with the center axis of the chain ring,
wherein the inner crank arm includes a first end and a second end and is mounted to the bottom bracket that protrudes through the center axis of the chain ring on the first end, wherein the outer crank arm is rotatably mounted to the second end of the inner crank arm, and 
wherein the inner crank arm and the outer crank arm are configured to be rigidly locked in the pedaling position by the tapered lock pin being engaged in the tapered outer locating hole.
c.	Claim 7, line 1, change “11” to - - 12 - -.
Reasons for Allowance
1.	Claims 1-2, 5, 7-8, 10 and 12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
At the outset, Applicant’s agreement to the Examiner’s amendment above overcomes an objection to the Am.   As noted, the Am. failed to comply with 37 CFR 1.121 because 37 CFR 1.121(c)(3) states: “Any claim added by amendment must be indicated with the status of ‘new’ and presented in clean version, i.e., without any underlining.”  (Emphases added).  However, new
claim 11 was presented with underlining.
More importantly, in the context of the specification and the drawings as seen in Pub. No. 20210284276 (“Pub.’276”) of this application, representative claim 1 is allowed due to the limitations such as “the crank assembly locking pin (130, FIG. 1, Pub.’276 ¶¶ 34-36, 49, 51, and 63) is fixed to the bottom bracket (131, FIG. 1) by the locking pin mounting bracket (138, FIG. 6, Pub.’276 ¶ 49) and is configured to retractably engage an inner crank arm slot (126, FIG. 6, Pub.’276 ¶ 49) of the inner crank arm (122a, FIG. 3).” (Reference characters, Pub.’276 paragraphs, figures and emphases added).   See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01. 
In the instant case, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in Pub.’276, e.g., ¶ 49.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
The closest prior art Shiu et al. (US 20100192722) teaches the invention substantially as claimed.  See p. 5 et seq. of the final OA.  However, Shiu does not teach or suggest, inter alia, the above limitations.  If a person having ordinary skill in the art (“PHOSITA”) before the effective filing date of the application modified Shiu’s system as claimed, the PHOSITA would destroy, e.g., Shiu’s bottom bracket (at 107, 109 in FIG. 1A; or 207, 209 in FIG. 2A; or unnumbered in FIG. 3C as seen in the Appendix attached to the final OA); thus, render Shiu’s system to be inoperable for its intended purpose, or change Shiu’s principle of operation.  See MPEP § 2143.01(V-VI).  	
None of the cited references, either alone or in combination, teaches or suggests all of the
structural and functional limitations required in claims 1 and 12.  See In re Wilson, 424 F.2d 1382,
1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the
patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Terrence (GB 2548125 A) teaches holes 13, 14 (FIG. 3) and pins 2-4 (FIG. 1) for adjusting the crank arm 1.  Ibid. abstract;
b.	Day et al. (US 20070039412) teaches a crank arm 12 and a pin 62 inserted into corresponding holes (FIG. 4, ¶ 22 et seq.); 
c.	Kim (US 7,017,444) teaches a slidable bottom bracket 30 and a locking pin 29 (id. col. 2, l. 60 et seq.); and
d.	Gatto et al. (US 20200148302) teaches a balance bike configuration/fixed foot peg position (FIG. 10) and a pedal-power configuration/pedaling position (FIG. 4). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656